



SEPARATION AGREEMENT
This SEPARATION AGREEMENT (this “Agreement”) is entered into, as of the
“Effective Date” (as defined in Section 7 below), by and between Andrew J.
England (“Executive”) and National CineMedia, Inc. (the “Company”). Executive
and the Company are each individually referred to herein as a “Party” and are
collectively referred to as the “Parties”.
W I T N E S S E T H
WHEREAS, Executive was employed by the Company pursuant to an Employment
Agreement, dated December 31, 2015, between the Company and Executive (the
“Employment Agreement”);
WHEREAS, Executive’s employment with the Company terminated on November 2, 2018
(the “Separation Date”), and such termination of employment is being treated as
an “Involuntary Termination” under the Employment Agreement and the Equity
Awards (defined below);
WHEREAS, Executive holds certain shares of “Initial Equity” (as defined in the
Employment Agreement) and has received from the Company certain other equity
incentive awards previously granted to Executive with respect to the Company
(the “Equity Awards”); and
WHEREAS, the Parties wish to resolve all matters that Executive may have related
to his employment and the termination of his employment.
NOW, THEREFORE, in consideration of the premises and the releases,
representations, covenants and obligations herein contained, the Parties,
intending to be legally bound, hereby agree as follows:
1.Separation
(a)Executive’s employment with the Company and all of its “Affiliates” (as
defined in the Employment Agreement) terminated on the Separation Date. Pursuant
to Section 4(a) of the Employment Agreement, Executive is deemed to have
resigned from the Board of Directors of the Company and all other positions with
the Company and any of its Affiliates that Executive held as of the date
immediately preceding the Separation Date. Executive agrees to promptly execute
such additional documentation as requested by the Company to effectuate such
resignations.
(b)Pursuant to Section 4(b) of the Employment Agreement, Executive shall cease
to have any rights to salary, bonus or other benefits, other than (i) the earned
but unpaid portion of Executive’s “Base Salary” (as defined below) through the
Separation Date, (ii) any annual, long-term, or other incentive award that
relates to a completed fiscal year or performance period, as applicable, and is
payable (but not yet paid) on or before the Separation Date, which shall be paid
in accordance with the terms of such award, (iii) a lump-sum payment in respect
of accrued but unused vacation days at the Executive’s per-business-day Base
Salary rate, (iv) any unpaid expense or other reimbursements due to Executive
(subject to Section 1(e) below), and (v) any other amounts or benefits required
to be paid or provided by law or under any plan, program, policy or practice of
the Company, provided that Executive shall not be entitled to any payment or
benefit under any Company severance plan, or any replacement or successor plan.
(c)All amounts paid to Executive under this Agreement will be less applicable
withholdings and authorized or required deductions.
(d)Executive will receive under separate cover information regarding his rights
under the Consolidated Omnibus Budget Reconciliation Act and, if applicable, any
state continuation coverage laws (collectively, “COBRA”).
(e)Executive shall submit for reimbursement any outstanding business-related
expenses for reimbursement under Company policy within ten (10) days following
the Separation Date.





--------------------------------------------------------------------------------





2.Severance
Provided that Executive complies with Section 6 (Restrictive Covenants) of the
Employment Agreement at all times, and subject to Section 4(d) (No Excise Tax
Gross-Up; Possible Reduction in Payments), Section 15 (Code Section 409A) and
Section 16 (Clawbacks) of the Employment Agreement, the Company shall comply
with Section 4(c) of the Employment Agreement as follows:
(a)the Company shall pay Executive on January 2, 2019, a lump-sum cash payment
in an amount equal to $2,625,000, which is comprised of (i) $1,750,000, which is
200% of Executive’s base salary of $875,000 (the “Base Salary”); and (ii)
$875,000, which is 100% of Executive’s “Target Bonus” (as defined in the
Employment Agreement);
(b)the Company shall pay Executive an annual cash bonus for 2018, payable at the
same time as annual cash bonuses are paid to senior management, based on actual
achievement of performance targets (as if Executive had remained employed
through the end of the applicable performance period), subject, however, to
proration based on the number of days in the applicable performance period that
had elapsed prior to the date of termination, which is 308 days, or 84.615%;
(c)the Initial Equity shall vest in full; and
(d)for a period up to eighteen (18) months, the Company (or its
successor-in-interest) shall pay Executive monthly an amount equal to 150% of
the monthly premium paid by the Executive for COBRA coverage elected by
Executive (as may be applicable to Executive, Executive’s spouse and dependents)
under the Company’s group health and dental plans.
3.Treatment of Equity Awards
With respect to the Equity Awards, all rights will be determined under the terms
and conditions of the National CineMedia, Inc. 2016 Equity Incentive Plan or the
National CineMedia, Inc. 2007 Equity Incentive Plan, as applicable (the “Equity
Plans”) and the award agreements and other documents governing the applicable
Equity Awards. Appendix A to this Agreement sets forth the Equity Awards
currently held by Executive under the Equity Plans and the impact of Executive’s
termination of employment on the Separation Date on such Equity Awards.
4.Legal Expenses
The Company agrees to reimburse Executive for the costs and expenses incurred by
Executive with respect to legal representation in respect of this Agreement, up
to $25,000, with such amount to be paid directly to the Employee’s attorney
within thirty (30) days of submission of the invoice for such services
5.Release
(a)Executive, hereby waives, releases and forever discharges the Company and any
of its predecessors, parents, subsidiaries, affiliates and related companies
including but not limited to NCM Inc., NCM LLC, and all its and their respective
past and present parents, subsidiaries and affiliates and all of their past and
present employees, directors, officers, members, attorneys, representatives
insurers, agents, shareholders, successors and assigns (individually and
collectively “Company Releasees”), from and with respect to any and all legally
waivable claims, grievances, injuries, controversies agreements, covenants,
promises, debts, accounts, actions, causes of action, suits, arbitrations, sums
of money, attorneys’ fees, costs, damages or any right to monetary recovery or
any other personal relief, whether known or unknown, in law or equity, by
contract, tort or pursuant to federal state or local statute, regulation,
ordinance, or common law, which Executive now has, ever had, or may hereafter
have, based upon or arising from any fact or set of facts, whether known or
unknown to Executive, from the beginning of time until the date of this
Agreement with respect to Executive’s employment with the Company and the
termination of such employment. Without limiting the generality of the
foregoing, this waiver, release, and discharge includes any claim or right which
could have been asserted against the Company by Executive, and/or based upon or
arising





--------------------------------------------------------------------------------





under any contract or any federal, state or local tort, fair employment
practices, equal opportunity or wage and hours laws including but not limited to
the common law of the State of Colorado, Title VII of the Civil Rights Act of
1964, the Colorado Anti-Discrimination Act, the Americans with Disabilities Act,
the Age Discrimination in Employment Act, 42 U.S.C Section 1981, the Fair Labor
Standards Act, the Colorado Wage Act, and the Employee Retirement Income
Security Act, including all amendments thereto.
(b)Notwithstanding the generality of the foregoing, nothing herein constitutes a
waiver by Executive of: (1) any claim or right that may arise after the date of
this Agreement; (2) any vested benefits due to Executive pursuant to the terms
and conditions of any Company employee benefit plan in which Executive was a
participant on or prior to the Separation Date; (3) any claim or right Executive
may have pursuant to indemnification, advancement, defense, or reimbursement
pursuant to any applicable D&O policies, any similar insurance policies, the
Company’s amended and restated by-laws as amended or applicable law, or as
provided in Section 18 of the Employment Agreement, and (4) any claim which by
law cannot be waived.
(c)Nothing in this Agreement is intended to prohibit or restrict Executive’s
right to file a charge with or participate in a charge by the Equal Employment
Opportunity Commission, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or administer laws
related to employment; provided that Executive hereby waives the right to
recover any monetary damages or other relief against any Released Parties;
provided, however, that nothing in this Agreement shall prohibit Executive from
receiving any monetary award to which Executive becomes entitled pursuant to
Section 922 of the Dodd-Frank Wall Street Reform and Consumer Protection Act.
6.Return of Company Property
Executive acknowledges that he has reasonably searched for all “Proprietary or
Confidential Information” (as defined in the Employment Agreement) and all other
property belonging to the Company Entities or which Executive prepared or
obtained during the course of his employment with the Company Entities,
including, but not limited to, phones, computers, keys, access cards, security
devices, network access devices, electronic devices, office equipment, records,
identification cards, files, data, manuals, reports, books, compilations, work
product, email messages, recording, tapes, removable storage devices, hard
drives, computer disks, rolodexes, credit cards, electronic passwords and
documents containing the Company Entities’ confidential or business information,
whether in hard copy or electronic format, and has returned to the Company all
such found property. If Executive discovers any Proprietary or Confidential
Information or property belonging to the Company Entities after the Separation
Date, Executive shall promptly return them to the Company. The foregoing
provisions of this Section 6, shall exclude all compensation plans, programs,
and agreements, and all other personnel related materials relating to
Executive’s employment with the Company.
7.Consultation; Voluntary Agreement
Executive acknowledges that the Company has advised Executive to consult with an
attorney prior to executing this Agreement. Executive has carefully read and
fully understands all of the provisions of this Agreement. Executive is entering
into this Agreement, knowingly, freely and voluntarily in exchange for good and
valuable consideration to which Executive would not be entitled in the absence
of executing and not revoking this Agreement.
8.Consideration and Revocation Period
Executive acknowledges that he has twenty-one (21) calendar days to consider
this Agreement, although he may sign it sooner. Executive has seven (7) calendar
days after the date on which Executive executes this Agreement to revoke his
consent to the Agreement. Such revocation must be in writing and must be emailed
to Kirkland & Ellis LLP, Richard Kidd, Esq., at richard.kidd@kirkland.com.
Notice of such revocation must be received within the seven (7) calendar days
referenced above. In the event of such





--------------------------------------------------------------------------------





revocation by Executive, this Agreement shall be null and void in its entirety.
Provided that Executive does not revoke his execution of this Agreement within
such seven (7) day period, the “Effective Date” shall occur on the eighth (8th)
calendar day after the date on which he initially signs it. If the Effective
Date does not occur, this Agreement is null and void and neither the Company nor
Executive shall have any rights or obligations under this Agreement.
9.Permitted Disclosures; Defend Trade Secrets Act
Nothing in this Agreement, the Employment Agreement or any policies or
procedures of the Company shall prohibit or restrict Executive or his attorneys
from: (a) making any disclosure of relevant and necessary information or
documents in any action, investigation, or proceeding relating to this
Agreement, or as required by law or legal process, including with respect to
possible violations of law; (b) participating, cooperating, or testifying in any
action, investigation, or proceeding with, or providing information to, any
governmental agency or legislative body, any self-regulatory organization,
and/or pursuant to the Sarbanes-Oxley Act; or (c) accepting any U.S. Securities
and Exchange Commission awards. In addition, nothing in this Agreement prohibits
or restricts Executive from initiating communications with, or responding to any
inquiry from, any regulatory or supervisory authority regarding any good faith
concerns about possible violations of law or regulation. Pursuant to 18 U.S.C. §
1833(b), Executive will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret of the
Company or its subsidiaries or affiliates that (A) is made (x) in confidence to
a federal, state, or local government official, either directly or indirectly,
or to Executive’s attorney and (y) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding. If
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the trade secret to
Executive’s attorney and use the trade secret information in the court
proceeding, if Executive files any document containing the trade secret under
seal, and does not disclose the trade secret, except pursuant to court order.
Nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
such section. Executive does not need the prior authorization of the Company to
engage in conduct protected by this Section 8, and Executive does not need to
notify the Company that Executive has engaged in such conduct, has received a
subpoena or responded to a subpoena.
10.Cooperation; No Cooperation with Non-Governmental Third Parties
To the extent not contrary to Executive’s legal interests (as determined in
Executive’s reasonable discretion), Executive agrees that, at the Company’s
request, and consistent with Executive’s business and personal schedule,
Executive shall provide reasonable assistance to, and cooperate with, the
Company with regard to any internal or external claims, charges, audits,
investigations, contractual disputes and/or lawsuits involving Executive, or of
which Executive may have knowledge, or in which Executive may be a witness with
respect to events occurring on or prior to the Separation Date. Such cooperation
includes meeting with Company representatives and counsel to disclose such facts
as Executive may know; preparing for any deposition, trial, hearing, or other
proceedings; attending any deposition, trial, hearing or other proceeding to
provide truthful testimony; and providing other assistance to the Company and
its counsel in the defense or prosecution of litigation as may, in their sole
judgment, be necessary. To the extent permitted by applicable law, the Company
shall pay Executive at an hourly rate of $1,000 per hour, with such compensation
to be paid in increments of four (4) hours for all approved time cooperating
without the need to subpoena Executive and shall reimburse Executive for all
reasonable business expenses incurred with respect to such cooperation
(including, if Executive reasonably needs counsel, the reasonable legal fees for
counsel selected by Executive in his reasonable discretion). Executive shall not
knowingly encourage, counsel or assist any non-governmental attorneys or their
clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges or complaints by any non-governmental third party
against any of the Released





--------------------------------------------------------------------------------





Parties relating to events occurring on or prior to the Separation Date, in each
case, only where Executive would be precluded by Section 5 of this Agreement
from taking such action on his own behalf.
11.No Admission of Wrongdoing
The Parties agree that neither this Agreement, nor the furnishing of the
consideration for this Agreement, shall be deemed or construed at any time to be
an admission by either Party of any improper or unlawful conduct.
12.Surviving Provisions of Employment Agreement
The Parties acknowledge and agree that the following sections of the Employment
Agreement shall remain in full force and effect: Section 5 (Definitions);
Section 6 (Restrictive Covenants); Section 7 (Survival); Section 8 (Notices);
Section 9 (Entire Agreement) (subject to this Agreement being part of the entire
agreement between the Parties); Section 11 (Successors and Assigns); Section 15
(Code Section 409A), Section 16 (Clawbacks), and Section 18 (Indemnification).
13.Savings Clause
If any term or provision of this Agreement is invalid, illegal or unenforceable
in any jurisdiction, such invalidity, illegality or unenforceability shall not
affect any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction. Upon such
determination that any term or other provision of this Agreement is invalid,
illegal or unenforceable, this Agreement shall be enforceable as closely as
possible to its original intent, which is to provide the Company Releasees with
a full release of all legally releasable claims as provided herein.
14.Counterparts
This Agreement may be executed in two or more counterparts, each of which will
be an original and all of which together will constitute one and the same
instrument. A faxed, .pdf-ed or electronic signature shall operate the same as
an original signature.
15.Amendment and Waiver
The provisions of this Agreement may be amended or waived only with the prior
written consent of the Company and Executive, and no course of conduct or
failure or delay in enforcing the provisions of this Agreement shall affect the
validity, binding effect or enforceability of this Agreement.
16.Successors and Assigns; Third-Party Beneficiaries
This Agreement shall inure to the benefit of and be enforceable by Executive and
his heirs, executors and personal representatives, and the Company and its
successors and assigns. Any successor or assignee of the Company shall assume
the liabilities of the Company hereunder. The Company Releasees are expressly
intended to be third-party beneficiaries of the releases set forth in Section 4
above, and it may be enforced by each of them.
17.No Oral Modifications
This Agreement may not be modified or amended unless mutually agreed to in
writing by the Parties.
18.Governing Law, Alternative Dispute Resolution
This Agreement and the surviving provisions of the Employment Agreement shall be
governed by the internal laws (as opposed to the conflicts of law provisions) of
the State of Colorado. The Parties agree that any and all disputes, claims or
controversies arising out of or relating to this Agreement and the surviving
provisions of the Employment Agreement (other than with respect to Section 6 of
the Employment Agreement) shall be submitted to JAMS, (Denver, Colorado office)
or its successor, for mediation. Either Party may commence mediation by
providing to JAMS and the other Party a written request for mediation, setting
forth





--------------------------------------------------------------------------------





the subject of the dispute and the relief requested. The Parties will cooperate
with JAMS and with one another in selecting a mediator from the JAMS panel of
neutrals and in scheduling the mediation proceedings. The Parties agree that
they will participate in the mediation in good faith and that all mediation
costs will be borne by the Company. All offers, promises, conduct and
statements, whether oral or written, made in the course of the mediation by any
of the Parties, their agents, employees, experts and attorneys, and by the
mediator or any JAMS employees, are confidential, privileged and inadmissible
for any purpose, including impeachment, in any proceeding involving the Parties,
provided that evidence that is otherwise admissible or discoverable shall not be
rendered inadmissible or non-discoverable as a result of its use in the
mediation.
19.Entire Agreement
This Agreement, the surviving provisions of the Employment Agreement, the Equity
Awards, Equity Plans and the award agreements and other documents governing the
applicable Equity Awards constitute the entire agreement and understanding
between the Parties with respect to their subject matter and supersede and
preempt any prior understandings, agreements or representations by or between
the Parties, written or oral, which may have related in any manner to their
subject matter.
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
below-indicated dates.
 
EXECUTIVE
 
 
 
 
By:
 /s/ Andrew J. England
 
 
Andrew J. England
 
 
 
 
 
 
 
Date:
November 15, 2018
 
 
 
 

 
NATIONAL CINEMEDIA, INC.
 
 
By:
/s/ Clifford E. Marks
Name:
Clifford E. Marks
Title:
Interim Chief Executive Officer and President
 
 
Date:
November 14, 2018
 
 






--------------------------------------------------------------------------------





APPENDIX A TO SEPARATION AGREEMENT
National CineMedia, Inc.
Potential Value of Shares to Vest upon Involuntary Termination without Cause for
CEO
For the avoidance of doubt, the estimated calculations below assume that the
performance conditions for the performance-based restricted stock awards at the
end of the three-year performance period are achieved at target; however, all of
the Executive’s performance-based restricted stock awards will pro-rata vest
based on actual (not target) achievement of the applicable performance
conditions at the end of the three-year performance period. Target is being
assumed below for performance-based restricted stock awards solely for
illustrative and modeling purposes and does not reflect the actual (or expected)
achievement of such awards (or the actual amounts that the Executive may
receive) at the end of the applicable three-year performance period. This
Appendix A is in no way intended to supersede or override any of the terms and
conditions of the Equity Awards pursuant to the Equity Plans and applicable
award agreements, and the Equity Plans and the award agreements will continue to
govern the Equity Awards following the Separation Date.
($000s)
 
 
 
 
Shares to Vest
 
 
 
 
 
Upon Termination
Grant Detail
 
Number of Shares
Vesting Date
Proration Ratio(2)
# of Shares Vesting
Current Value of Shares(3)
Accrued Dividends
Total Value
Grant Date
Granted
Unvested(1)
2016 (Initial TBRS)(4)
1/1/2016
48,109
16,037
1/1/2019
1.00
16,037
$138
$36
$174
2016 (Annual TBRS of 24,983 Total Shares)
1/20/2016
 
 
 
 
 
 
 
 
1st tranche (vests 1 year from grant date)
 
8,327
0
1/20/2017
0
0
0
0
0
2nd tranche (vests 2 years from grant date)
 
8,328
0
1/20/2018
0
0
0
0
0
3rd tranche (vests 3 years from grant date)
 
8,328
8,328
1/20/2019
0.93
7,728
$67
$18
$84
2016
(Annual PBRS)(5)
1/20/2016
74,950
74,950
2/25/2019(6)
0.90
67,336
$580
$153
$733
2017 (Annual TBRS of 25,338 Total Shares)
1/19/2017
 
 
 
 
 
 
 
 
1st tranche (vests 1 year from grant date)
 
8,446
0
1/19/2018
0
0
0
0
0
2nd tranche (vests 2 years from grant date)
 
8,446
8,446
1/19/2019
0.89
7,544
$65
$10
$75
3rd tranche (vests 3 years from grant date)
 
8,446
8,446
1/19/2020
0.60
5,029
$43
$7
$50
2017
(Annual PBRS)(5)
1/19/2017
76,013
76,013
2/24/2020(6)
0.58
43,820
$377
$61
$438
2018 (Annual TBRS of 56,818 Total Shares)
1/24/2018
 
 
 
 
 
 
 
 
1st tranche (vests 1 year from grant date)
 
18,939
18,939
1/24/2019
0.77
14,632
$126
$7
$133
2nd tranche (vests 2 years from grant date)
 
18,939
18,939
1/24/2020
0.39
7,316
$63
$4
$67
3rd tranche (vests 3 years from grant date)
 
18,940
18,940
1/24/2021
0.26
4,873
$42
$2
$44
2018 (Annual PBRS)(5)
1/24/2018
170,455
170,455
3/1/2021(6)
0.25
42,463
$366
$22
$387
 
 
 
 
 
 
 
 
 
 
Total
 
476,666
419,493
 
 
216,778
$1,866
$321
$2,187



Note:
TBRS = Time-Based Restricted Stock, PBRS = Perf-Based Restricted Stock

(1) Number of shares unvested prior to termination date
(2) Assumes an Involuntary Termination without Cause on November 2, 2018.
Proration ratio is calculated as the number of days from grant to termination,
divided by the number of days from grant to vesting





--------------------------------------------------------------------------------





(3) Current value of shares is based on the closing stock price on November 2,
2018 ($8.61)
(4) Initial sign-on equity grant (vesting 1/3rd per year) subject to accelerated
vesting in the event of an Involuntary Termination without Cause, per Employment
Agreement
(5) PBRS vest based upon achievement of performance targets at the end of a
3-year measurement period; for modeling purposes above, amount shown is
illustrative with performance assumed at target
(6) For purposes of calculating the proration ratio, the vesting date for the
PBRS is 60th day following the last day of the applicable Measuring Period, per
the CEO’s Award Agreements





